ANN WALSH BRADLEY, J.
¶ 68. (concurring). This case squarely presents the question of how to identify and address the appearance of racial and gender stereotyping in the context of criminal sentencing. On the first page of its brief to this court, the State queried: "[The court of appeals concluded] that some of a sentencing judge's comments could be perceived as suggesting that the sentencing judge imposed the sentence at least in part because of race. Is that a basis for vacating the sentence?"
*714¶ 69. Since we accepted this case for review, this court has been faced with questions related to the appearance of bias in two other contexts, motions for recusal1 and amendments to the code of judicial ethics.2 Both of these questions have been difficult for the court.
¶ 70. We accepted Harris's petition for review to resolve how courts should address questions related to an appearance of bias. Yet, that issue does not appear in the majority opinion. Aside from two footnotes dismissing this concurrence, the word "appearance" appears nowhere in the majority's discussion.
¶ 71. All seven members of this court agree that a defendant has a constitutional due process right not to be sentenced on the basis of race or gender. Majority op., ¶ 33. We all agree that stereotypes constitute improper sentencing factors, and if a circuit court considers them when imposing sentence, it has erroneously exercised its discretion. Id.
¶ 72. The question, then, is how a reviewing court should determine whether the circuit court considered racial or gender stereotypes when imposing sentence. *715The majority analogizes a sentence based on a stereotype to a sentence based on inaccurate information. Id., ¶ 32. It explains that a defendant "has the burden to prove that the circuit court actually relied on race or gender in imposing its sentence." Id., ¶ 33.
¶ 73. The majority's analogy to inaccurate information is inapt and fails to recognize the whole picture. Unlike inaccurate information, which will often be readily ascertainable from the face of a sentencing transcript, a sentencing decision based on a stereotype will be more difficult to identify. The problem is that it is impossible to determine what a judge was "actually" thinking. A reviewing court cannot look into a sentencing judge's mind:
Bias or prejudice is such an elusive condition of the mind that it is most difficult, if not impossible, to always recognize its existence, and it might exist in the mind of one . . . who was quite positive that he had no bias, and said that he was perfectly able to decide the question wholly uninfluenced by anything but the evidence.
Crawford v. United States, 212 U.S. 183, 196 (1909).
¶ 74. The majority recognizes that proving that the sentencing court actually "relied on race and gender may in some instances be a bit of an amorphous task." Majority op., ¶ 34. Yet, it offers no solution.
¶ 75. The United States Supreme Court recently explained that "[t]he difficulties of inquiring into actual bias . . . simply underscore the need for objective rules." Caperton v. A.T. Massey Coal Co., Inc., 129 S. Ct. 2252, 2263 (2009). Appearance of bias is an "objective standard[] that do[es] not require proof of actual bias." Id. By focusing on actual bias and ignoring the apparent, the majority is looking at only half of the equation.
*716¶ 76. The appearance of bias in sentencing is an issue at the essence of this case. Below is the analysis of the issue that should have appeared in a majority opinion.
I
¶ 77. I begin by examining the court of appeals decision. It provides the touchstone for our review.
¶ 78. In a split decision, the court of appeals concluded that "the trial court properly considered all appropriate [and] relevant factors." State v. Harris, No. 2008AP810-CR, unpublished slip op., ¶ 1 (Wis. Ct. App. Jan. 21, 2010). The court of appeals determined that the circuit court "nonetheless erroneously exercised its discretion when it made comments at sentencing that suggested to a reasonable person in the position of the defendant or a reasonable observer that it was improperly considering the defendant's race in imposing sentence." Id,., ¶ 6.
¶ 79. The court of appeals did not conclude that the circuit court "intended these comments to be offensive, or that it intentionally engaged in racial stereotyping." Id., ¶ 13. Nevertheless, it was concerned that the comments could have created "the reasonable perception . . . that the sentence was being imposed at least in part because of race." Id.
¶ 80. Acknowledging that "the appearance of justice is important," it determined that "resentencing was required to satisfy the appearance of justice" even though "it could not be determined that the trial court actually improperly relied on race as a sentencing factor." Id., ¶ 18. Because the court of appeals concluded that race was dispositive, it declined to address whether the circuit court's comments concerning "the *717traditional roles of men and women would also justify resentencing." Id., ¶ 10 n.4.
¶ 81. The State contends that the court of appeals erred by vacating Harris's sentence based on how the sentencing court's comments could be perceived. Further, it contends that the comments made by the circuit court at sentencing, when read in context, did not demonstrate an erroneous exercise of discretion.
¶ 82. In contrast, Harris argues that the court of appeals correctly applied the law. He asserts that it is well established that a circuit court erroneously exercises its discretion when it imposes a sentence based on irrelevant or improper considerations such as gender and racial stereotypes. Harris asserts that the language chosen by the court would lead a reasonable person to conclude that the court was impermissibly stereotyping Harris and the mother of his child.
II
¶ 83. To determine whether the court of appeals correctly concluded that the sentencing court erroneously exercised its discretion, it is instructive to examine Wisconsin cases as well as cases from other jurisdictions. I first discuss impermissible sentencing considerations that constitute an erroneous exercise of discretion, including racial and gender stereotypes. Then, I apply these principles of law to the sentencing transcript at hand.
¶ 84. Although appellate courts follow a consistent and strong policy against interference with the discretion of the circuit court in passing sentence, the circuit court's exercise of discretion is not unfettered. State v. Schreiber, 2002 WI App 75, ¶ 9, 251 Wis. 2d 690, 642 N.W.2d 621. When the court imposes its *718sentence based on irrelevant or improper factors, the circuit court has erroneously exercised its discretion. Id. State v. Gallion, 2004 WI42, ¶ 17, 270 Wis. 2d 535, 678 N.W.2d 197. In such a case, the defendant "has the burden of showing that the sentence was based on clearly irrelevant or improper factors." Id., ¶ 72.
¶ 85. A sentencing court's explicit reliance on an irrelevant or improper factor constitutes an erroneous exercise of discretion. For example, in State v. Fuerst, 181 Wis. 2d 903, 512 N.W.2d 243 (Ct. App. 1994), the circuit court cited Fuerst's lack of regular church attendance as a factor leading to its conclusion that probation was inappropriate. Id. at 909, 914. Responding to Fuerst's postconviction motion, the circuit court reaffirmed its belief that religion is an important consideration at sentencing. Id. at 915
¶ 86. On review, the court of appeals determined that the circuit court's "weighing for sentencing purposes Fuerst's belief!] system and history of not attending church" constituted an erroneous exercise of discretion. Id. at 908. It concluded that because there was no identifiable nexus between his lack of religious conviction and his crime, the circuit court's consideration of religion violated Fuerst's right to religious freedom under the federal and state constitutions. Id. at 912.
¶ 87. Likewise, a court's sentence which explicitly relied upon racial or gender stereotypes would be impermissible. "A defendant's race or nationality may play no adverse role in the administration of justice, including at sentencing." United States v. Leung, 40 F.3d 577, 586 (2d Cir. 1994).3 Similarly, gender should play no *719adverse role in the administration of justice. See, e.g., J.E.B. v. Alabama, 511 U.S. 127 (1994).
¶ 88. Under certain circumstances, due process may be violated even when a court does not explicitly rely on an improper factor. This is because it is an impossible task for a reviewing court to see into a judge's mind:
Bias or prejudice is such an elusive condition of the mind that it is most difficult, if not impossible, to always recognize its existence, and it might exist in the mind of one ... who was quite positive that he had no bias, and said that he was perfectly able to decide the question wholly uninfluenced by anything but the evidence.
Crawford, 212 U.S. at 196. Therefore, courts have determined that when apparent bias reveals a great risk of actual bias, due process is violated.
¶ 89. In State v. Gudgeon, the court of appeals grappled with the proper application of an appearance of bias standard. 2006 WI App 143, ¶¶ 24-26, 295 Wis. 2d 189, 720 N.W.2d 114. The court stated: "Initially, we had a difficult time discerning from [numerous state and federal cases] whether actual bias was necessary or merely sufficient" to establish a due process violation. 295 Wis. 2d 189, ¶ 22. "Several cases indicated that... apparent bias did not suffice to establish a due process violation.. . . Other precedents stated the contrary." Id. Even though the law appeared to be contradictory "on its face," the court ultimately concluded that "this divergent case law can be harmonized." Id., ¶¶ 22-23.
¶ 90. The court concluded that the appearance of bias was sufficient to establish a due process violation "only where the apparent bias revealed a great risk of *720actual bias." Id,., ¶ 23. It determined that "the appearance of bias offends constitutional due process principles whenever a reasonable person — taking into consideration human psychological tendencies and weaknesses — concludes that the average judge could not be trusted to 'hold the balance nice, clear and true' under all the circumstances." Id., ¶ 24
¶ 91. Gudgeon's conclusion is consistent with the jurisprudence of the United States Supreme Court. The In re Murchison Court explained that due process "requires an absence of actual bias in the trial of cases." 349 U.S. 133, 136 (1955). Furthermore, "even the probability" of actual bias must be avoided because "justice must satisfy the appearance of justice." Id.
¶ 92. Similarly, in Aetna Life Insurance Co. v. Lavoie, 475 U.S. 813, 825 (1986), the Court made clear that it was "not required to decide whether in fact" there was actual bias to find a due process violation. The Withrow v. Larkin Court explained that the guarantee of due process is violated when, "under a realistic appraisal of psychological tendencies and human weakness," there exists "such a risk of actual bias or prejudgment." 421 U.S. 35, 47 (1975).
¶ 93. Although courts have stated the standard in various ways throughout the years, I use the formulation discussed in Gudgeon, 295 Wis. 2d 189, ¶ 23, and State v. Goodson, 2009 WI App 108, ¶ 14, 320 Wis. 2d 166, 771 N.W.2d 385. Due process is violated when there exists actual bias or a great risk of actual bias.
¶ 94. Wisconsin courts have previously addressed the appearance of actual bias in the sentencing context. In Goodson, the court of appeals determined that the sentencing judge's earlier promise to sentence the defendant to the maximum penalty created the appearance of bias, requiring resentencing. Id., ¶ 13. Al*721though the State argued that the circuit court properly based its decision on applicable sentencing factors, Id., ¶ 15, the court of appeals concluded that there was a great risk that the sentence was based on an improper factor — a promise.
¶ 95. Although Goodson addresses the appearance of actual bias in another sentencing context, Wisconsin courts have never specifically addressed the appearance of a sentence based on racial or gender stereotypes. Therefore, I seek guidance in the jurisprudence of other jurisdictions.
¶ 96. The Second Circuit reviewed a district court's sentence of a woman of Chinese descent. There, the sentencing court cited deterrence of "others in the Asiatic community" as an objective for the sentence imposed. Leung, 40 F.3d at 585. Among other comments, the sentencing court elaborated: "We have enough home-grown criminals in the United States without importing them." Id.
¶ 97. On review, the appellate court stated that it was "confident that the able and experienced trial judge in fact harbored no bias against [the defendant] because of her ethnic origin, her alien status, or any other categorical factor." Id. at 586. Nevertheless, the court concluded that "there is a sufficient risk that a reasonable observer, hearing or reading the quoted remarks, might infer. . . that [the defendant's] ethnicity and alien status played a role in determining her sentence." Id. at 586-87. Because "justice must satisfy the appearance of justice," the court vacated the sentence and remanded for resentencing. Id.
¶ 98. Similarly, the Supreme Court of Maryland examined a case in which the sentencing court's comments "call[ed] the fairness of the sentence into question." Jackson v. State, 772 A.2d 273, 281 (Md. 2001). *722The judge appeared to operate under the belief that the African-American defendant came from "the city" and lived like he was "from a ghetto." The court stated:
Now, unfortunately, a number of communities in the lovely city of Columbia have attracted a large number of rotten apples. Unfortunately, most of them came from the city. And they live and act like they're living in a ghetto somewhere. And they weren't invited out here to behave like animals. ... [G]oing out of the way to go to somebody else's house and confront people with sawed-off shotguns is what they do in the city. That's why people moved out here. To get away from people like [the defendant]. Not to associate with them and have them follow them out here and act like this was a jungle of some kind. So. It's not. And our only chance to preserve it is to protect it.
Id. at 275-76.
¶ 99. On appeal, the Maryland Court of Appeals could not "determine whether the sentencing judge was motivated by ill-will or prejudice based upon his belief that [the defendant] was 'from the city or because he was an African-American, or both, or neither." Id. at 281. "At best," the court stated, the comments "give the appearance of bias towards persons who are raised in an urban environment." Id. at 282. "[A]t worst, the comments demonstrate [d] actual prejudice in the sentencing process towards residents of cities or, even still worse, towards persons based upon their racial background." Id. The court determined that because "our system of law has always endeavored to prevent even the probability of unfairness," due process had been violated. Id. at 281. It remanded for resentencing. Id. at 282.
¶ 100. Although the facts of the above cases can be distinguished from the facts presented here, the *723underlying legal principles hold true. Comments related to race (or gender) made at sentencing may "exceed[] the outer limit of a judge's broad discretion in sentencing and therefore amount[] to the application of impermissible sentencing criteria." Id. A sentencing court has erroneously exercised its discretion when the defendant demonstrates that the court actually relied, or there is a great risk that the court actually relied, on an improper factor, racial or gender stereotypes, when imposing sentence.
¶ 101. This does not mean that a sentencing record must be devoid of any reference to race or gender. Such reference, however, cannot be based on stereotypes. It must be individualized to the defendant and his criminal conduct, and it must bear a reasonable nexus to the recognized sentencing factors and objectives. If the reference is not individualized or there is no nexus, then the reference to race or gender is irrelevant and the court may not adversely rely upon it when imposing sentence. See Fuerst, 181 Wis. 2d at 913. When the court imposes its sentence based on irrelevant or improper factors, the circuit court has erroneously exercised its discretion. Gallion, 270 Wis. 2d 535, ¶ 17.
Ill
¶ 102. I now examine Harris's sentencing transcript to determine whether the court erroneously exercised its discretion by adversely considering or appearing to consider improper or irrelevant factors when imposing sentence. Harris asserts that the court's comments and rhetorical questions at sentencing conveyed both sexism and racism. He argues that the court impermissibly considered gender because it treated as an aggravating factor the "division of labor" between *724Harris and the mother of his child. Further, he highlights the court's sarcastic use of what he portrays as "code words" evincing racism: "baby mama," "you guys," and "these women."
¶ 103. The sentencing transcript does not establish that the court impermissibly considered gender by relying on an untraditional division of labor as an aggravating factor when imposing sentence. The record does not reflect that Harris and the mother of his child had any agreement regarding a division of labor. Although the court inquired about whether "watch[ing] the child" was Harris's primary responsibility, it was in the context of ascertaining information about his employment history and efforts toward supporting his family:
The court: So the mother works and you sit at home, right?
The defendant: Yeah.
The court: And watch the child?
The defendant: I got all types of things goin'. My personal family.
¶ 104. Upon arrest and again at sentencing, Harris stated that the reason he sold drugs was to support his daughter. He told the court that he did not plan to "make a career" out of drug trafficking. Nevertheless, there was no evidence that Harris had made any effort to replace the income that he formerly made by selling drugs. The record reflected that Harris had not made any attempt to look for a job in the seven months since he had been arrested. Further, he had abandoned his attempt to get a GED, which could have improved his chances of securing legitimate employment.
*725¶ 105. At sentencing, the court is required to take a defendant's character and rehabilitative needs into account. Here, the record reflects that the court searched for evidence that Harris was seeking a legitimate way to support himself and his child, but it found none:
[W]e have seven months here where this young man had the opportunity to go and get his GED, stop smoking marijuana and start working. We had seven months. He had seven months and he's done none of those things.
Harris acknowledged that he had financial "responsibilities" to support his daughter, but he had taken no initiative to fulfill them.
¶ 106. The court concluded that "[h]e's in the business" of dealing drugs and that "[h]e's shown no inclination to make any changes." It stated that drug dealing is "a very dangerous profession" and "if Mr. Harris is killed, his daughter never has a daddy." Based on this record, I cannot conclude that Harris has demonstrated that the court actually sentenced him, or there is a great risk that the court actually sentenced him, based on a bias — that is, stereotypes about the traditional roles of men and women. Further, the court's comments bear a reasonable nexus to recognized sentencing factors and objectives.
¶ 107. I turn next to Harris's contention that the circuit court's use of language evinces racial bias. Harris takes issue with the following statement, coupled with the court's use of the term "baby mama":
Where do you guys find these women, really, seriously. I'd say about every fourth man who comes in here unemployed, no education, is with a woman who is *726working full-time, going to school. Where do you find these women? Is there a club?4
This comment evinces the circuit court's frustration about the number of defendants it sees, like Harris, who have abandoned their responsibilities to their families.
¶ 108. In isolation, a comment equating Harris and other defendants could create the perception that Harris was not sentenced based on his own individual characteristics, but based on the court's frustration with criminal defendants generally. In context, however, it is apparent that the circuit court was focusing not on criminal defendants or drug dealers generally, but on Harris's individual characteristics.
¶ 109. The court compared the hard-working character of the mother of Harris's child with the character of Harris himself. Harris's child's mother was gainfully employed, pursuing an education, and providing health care for the child. By contrast, the court had just determined that despite Harris's admitted support "responsibilities," Harris had taken no initiative towards fulfilling them in the seven months since his arrest.
¶ 110. The record reflects that the facts and inferences relied upon by the court — that Harris had abdicated his responsibilities to his daughter and made no attempt to "make any changes" — were reasonably derived from the record. Understood in context, there is a reasonable nexus between the court's comments and Harris's character and rehabilitative needs.
¶ 111. Harris also contends that the term "baby mama" was "racially offensive." The parties dispute *727whether the term "baby mama" has a racial connotation, but both agree that the term has recently emerged in popular culture. As the Seventh Circuit has explained, "[t]he use of slang in discharging the awesome duty of sentencing is regrettable." United States v. Schneider, 910 F.2d 1569, 1571 (7th Cir. 1990). In addition to diminishing the proper decorum of the courtroom, see Id., the use of slang should be guarded against because it may be subject to unintended interpretations.
¶ 112. I conclude that there has been no showing of actual bias or the great risk of actual bias. Generally, "baby mama" is a slang term referring to the unmarried mother of a man's child, and the court was considering Harris's relationship with a woman who fit that definition.5 Thus, based on the above, I conclude that Harris has failed to meet his burden to demonstrate that the sentencing court actually considered or appeared to consider an improper factor, racial stereotypes, when imposing the sentence.
¶ 113. Additionally, the cases discussed above that vacated a sentence because of the appearance of bias can be distinguished from the facts presented here. In Jackson, there was no nexus between the recognized sentencing factors and "rotten apples" who "came from the city" and "live and act like they're living in a ghetto" or a "jungle of some kind." Similarly, in Leung, there was no nexus between the defendant's individual characteristics and conduct and the sentencing judge's desire to "send a message to the Asiatic community." By contrast, when the court's comments in this case are *728read in context, there is a nexus between the comments and Harris's criminal conduct, character, and rehabilitative needs.
¶ 114. Harris was convicted of a Class E felony offense with a maximum imprisonment term of 15 years and a maximum initial confinement term of 10 years. Here, the court gave reasons for rejecting probation and the FDOAP program. It determined that the gravity of the offense and the needs of the defendant required a period of initial confinement and imposed a two-year period of initial confinement.
¶ 115. Based on a review of the transcript of Harris's sentencing, I determine that Harris has not met his burden to demonstrate that the circuit court erroneously exercised its discretion by actually considering or appearing to consider an improper factor, race or gender stereotypes, when imposing the sentence. The sentencing transcript reflects that the sentence was individualized to Harris and his criminal conduct, and there was a reasonable nexus between the court's comments and the recognized sentencing factors and objectives. Accordingly, I respectfully concur.
¶ 116. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON and Justice N. PATRICK CROOKS join this concurrence.

 See e.g., State v. Allen, 2007AP795, (requesting recusal on grounds of "actual bias in favor of the prosecution ... and the impermissible appearance of bias") (filed April 17, 2009), interim order published at 2010 WI 10, 322 Wis. 2d 372, 778 N.W.2d 863 (Feb. 11, 2010).


 Nos. 08-16, 08-25, 09-10, 09-11, In the Matter of Amendment of the Code of Judicial Conduct's Rules on Recusal, order filed July 7, 2010 (available at http://wicourts.gov/supreme/ sc_hearing_rules.jsp); see also Wisconsin Supreme Court, Open Administrative Hearing on Rules Petitions 08-16, 08-25, 09-10, and 09-11, relating to amendments to the Code of Judicial Conduct's rules on recusal and campaign contributions, October 28, 2009 (available at http://www.wiseye.org/wisEye_ programming/wisEye_VideoArchive_09 .html).


 See also Martinez v. State, 961 P.2d 143, 145 (Nev. 1998) ("A trial judge may not... consider a defendant's nationality or ethnicity in its sentence determination.").


 The court later added: "I swear there's a club where these women get together and congregate."


 The PSI reveals that Harris formerly dated the mother of his daughter for two years. At the time of sentencing, Harris was dating another woman.